Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 02/07/2020.
Claims 1-9 are currently pending and have been examined.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9) by telephone on 06/29/2022 is acknowledged. Non-elected Group II (Claims 10-12) is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-9 are directed to a method (i.e., a process). Accordingly, claims 1-9 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 1 covers a method claim.
Specifically, independent claim 1 recites:
A method, comprising;
establishing an exclusively patient controlled health record (PCHR Record) in a patient controlled electronic health record system (PCHR System) by means of apps on one or more of a mobile device, a smart watch, and a web browser registered with the PCHR System (PCHR Apps) to patients (data owners), patient proxies and representatives (data administrators), and patient-authorized providers that with wireless communication access tokens (PCHR WC Tokens) enforce secure patient control of immutable contents of PCHR Records during and after data capture, storage with and without personal identifiers, and data consumer access;
storing contents of PCHR Records as exact original immutable data entities together with audit events documenting their provenance;
embedding data entities, data entity updates and associated audit events in unique programs executable only with data owner permissions contingent upon PCHR WC Tokens;
assuring that capture and update of data entities in PCHR Records from external sources is governed by data owner permissions via PCHR WC Tokens;
assuring that access of data consumers to data entities in PCHR Records and transport to external record systems is governed by data owner permissions via PCHR WC Tokens;
creating smart contracts that, without third party involvement, digitally facilitate, verify and enforce the control of data owners over contents of PCHR Records and the performance of data consumers in updating, transmitting and reselling contents of PCHR Records and in compliance with applicable government regulations and professional practice standards;
embedding PCHR WC Tokens and biometric sensors into an App on a PCHR Smart Watch worn by or implanted in a data owner so that, under emergency conditions established by data owners or administrators in PCHR Consumer Apps, the PCHR Smart Watch App transmits alerts to data consumers, grants access to contents of PCHR Records and collects information resulting from encounters between data owners and data consumers;
storing selected data entities without personal identifiers in a public anonymized blockchain ledger and with identifiers in the PCHR data repository so that data linkage requires the consent of the data owner conveyed via PCHR WC Tokens; and
enabling data owners via PCHR Consumer Apps and PCHR WC Tokens to authorize data consumers to access, update, and analyze data entities in the blockchain ledger without ceding ownership of such data and without suffering damages from disclosure of personally identified data to banks, employers, insurers and others.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because registering as a consumer, controlling healthcare records by granting and governing permission to access the healthcare records, associating audit events, creating contracts applicable to government regulations and professional practice standards, alerting consumers, anonymizing an blockchain ledger, requiring linkage with or without consent, identifying data to banks, employer and insurers all relate to healthcare administration, managing medical records, conducting business, using medical insurance guidelines, protecting patient records and administrative interactions between people.  
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-9 (similarly for dependent claim 1) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
Turning to the dependent claims, claims 8-9 describe data gathering such as storing the PCHR transaction hashtag with public anonymized blockchain, claim 3 described displaying data, claims 2, 4 and 6 describes determining data such as generating communication, embedding tags and operating PCHR WC tags, and claim 5 describes what the system is merely associated with. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method, comprising;
establishing an exclusively patient controlled health record (PCHR Record) in a patient controlled electronic health record system (PCHR System) by means of apps on one or more of a mobile device, a smart watch, and a web browser registered with the PCHR System (PCHR Apps) to patients (data owners), patient proxies and representatives (data administrators), and patient-authorized providers that with wireless communication access tokens (PCHR WC Tokens) (conventional computer implementation as noted below, see MPEP § 2106.05(f)) enforce secure patient control of immutable contents of PCHR Records during and after data capture, storage with and without personal identifiers, and data consumer access;
storing contents of PCHR Records as exact original immutable data entities together with audit events documenting their provenance (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
embedding data entities, data entity updates and associated audit events in unique programs executable only with data owner permissions contingent upon PCHR WC Tokens (conventional computer implementation as noted below, see MPEP § 2106.05(f));
assuring that capture and update of data entities in PCHR Records from external sources is governed by data owner permissions via PCHR WC Tokens (conventional computer implementation as noted below, see MPEP § 2106.05(f));
assuring that access of data consumers to data entities in PCHR Records and transport to external record systems is governed by data owner permissions via PCHR WC Tokens (conventional computer implementation as noted below, see MPEP § 2106.05(f));
creating smart contracts that, without third party involvement, digitally facilitate, verify and enforce the control of data owners over contents of P0CHR Records and the performance of data consumers in updating, transmitting and reselling contents of PCHR Records and in compliance with applicable government regulations and professional practice standards;
embedding PCHR WC Tokens and biometric sensors into an App on a PCHR Smart Watch worn by or implanted in a data owner so that, under emergency conditions established by data owners or administrators in PCHR Consumer Apps, the PCHR Smart Watch App (conventional computer implementation as noted below, see MPEP § 2106.05(f)) transmits alerts to data consumers, grants access to contents of PCHR Records and collects information resulting from encounters between data owners and data consumers;
storing selected data entities without personal identifiers in a public anonymized blockchain ledger and with identifiers in the PCHR data repository so that data linkage requires the consent of the data owner conveyed via PCHR WC Tokens (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and
enabling data owners via PCHR Consumer Apps and PCHR WC Tokens (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to authorize data consumers to access, update, and analyze data entities in the blockchain ledger without ceding ownership of such data and without suffering damages from disclosure of personally identified data to banks, employers, insurers and others.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of a patient controlled electronic health record system (PCHR System) that includes apps on one or more of a mobile device, a smart watch, and a web browser, PCHR WC Tokens, tokens, public anonymized blockchain ledger and PCHR data repository, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “patient controlled electronic health record system (PCHR System) by means of apps on one or more of a mobile device, a smart watch, and a web browser registered with the PCHR System (PCHR Apps)” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “smart contracts, that without third party involvement, digitally facilitate,…. ”, the Examiner submits that these limitations amount to merely using a computer to perform (Since a smart contracts is just a contract done via blockchain) the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “embedding PCHR WC Tokens and biometric sensors into an App on a PCHR Smart Watch”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “storing contents of PCHR Records as exact original immutable data entities together with audit events documenting their provenance,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 3 (similar to claim 1), regarding the additional limitation “displaying the PCHR WC tags on mobile devices of patients or patient proxies such that scanning of the PCHR WC tags” the Examiner submits that this additional limitation amounts to merely using a computer, with a scanner and video camera, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 15-16, 18 and 20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 15 with its dependent claims 16, 18, 20 and analogous independent claim 1 with its dependent claims 2, 4, 6, analogous independent claim 8 with its dependent claims 9, 11, 13 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 15, regarding the additional limitations of the patient controlled electronic health record system (PCHR System) that includes apps on one or more of a mobile device, a smart watch, and a web browser, PCHR WC Tokens, tokens, public anonymized blockchain ledger and PCHR data repository, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “patient controlled electronic health record system (PCHR System) by means of apps on one or more of a mobile device, a smart watch, and a web browser registered with the PCHR System (PCHR Apps)”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “smart contracts, that without third party involvement, digitally facilitate,…”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “embedding PCHR WC Tokens and biometric sensors into an App on a PCHR Smart Watch”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “storing contents of PCHR Records as exact original immutable data entities together with audit events documenting their provenance,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 1 and analogous dependent claims 2-9 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 3, regarding the additional limitation of “displaying the PCHR WC tags on mobile devices of patients or patient proxies such that scanning of the PCHR WC tags,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-9 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel (U.S. 2019/0208354 A1) in view of Bulleit (U.S. 2020/0226285 A1).
Regarding claim 1, Raduchel discloses A method, comprising;
establishing an exclusively patient controlled health record (PCHR Record) in a patient controlled electronic health record system (PCHR System) (See P0041, P0047, where patient/user controls files assembled in his/her medical record with system shown in Fig. 1A, Fig. 1B, with user electronic device 130 and recipient electronic device 180 shown in Fig. 2, mentioned in P0055, P0119.) by means of apps on one or more of a mobile device, a smart watch, and a web browser registered with the PCHR System (PCHR Apps) to patients (data owners) (See P0039 mobile device, P0009, P0232 fitness tracker and fitness monitor serve as smartwatch, mobile services (P0367). The identification and password to authenticate patient in P0122 construes a registered patient profile (P0178) indicating preferences providing electronic medical records to emergency service providers.), patient proxies and representatives (data administrators), and patient-authorized providers (See P0141, where shared medical records with family member, caregiver, a health care provider, pharmacy, or school system serve as patient proxies, representatives (data administrators) and patient-authorized providers.) that with wireless communication access tokens (PCHR WC Tokens) enforce secure patient control of immutable contents of PCHR Records (See Fig. 2, Access Authentication Token 204 mentioned in P0057 and Authenticate Based on Authentication Token 214, 222 mentioned in P0068 for reducing the chance of data breach as ensuring security. See Fig. 16-17, P0326-P0327, P0334, where block chain is a way to transmit immutable content securely. Also see password token in P0084.) during and after data capture, storage with and without personal identifiers, and data consumer access (Besides the identifier representing the user during transactions (P0364-P0365), another benefit of using block chain technology is that other recipients’ identifications can be anonymous via encryption mentioned in P0316, when accessing shared electronic medical record data.);
storing contents of PCHR Records as exact original immutable data entities together with audit events documenting their provenance (Taught in P0117, where a breaching user is unable to access or identify the particular patient's entire set of medical records or even full information for particular records stored among the exemplary electronic medical records storage systems 710, 720, and 730 of Fig. 7. See P0316, where capturing the history of all shared transactions construe auditing events by utilizing block chain technology in the sharing of Healthcare Identity Graph data and electronic medical record data.);
embedding data entities, data entity updates and associated audit events in unique programs executable only with data owner permissions contingent upon PCHR WC Tokens (When requesting for electronic medical records based on the accessed authentication token, see P0060, where an embedded hash code unknow to intruder, only known to user serves as embedding data entities and the integrity resulting from tampering encounters construe data entity updates, associated with an audit check. Also, history of all shared transactions as auditing events (P0316).);
assuring that capture and update of data entities in PCHR Records from external sources is governed by data owner permissions via PCHR WC Tokens (In [P0060] the user electronic device 130 may encrypt the first request using information included in the authentication token such that the storage system only will be able to decrypt the request if the request was encrypted with a valid authentication token.);
assuring that access of data consumers to data entities in PCHR Records and transport to external record systems is governed by data owner permissions via PCHR WC Tokens (See exemplary Fig, 7 and [P0121] authenticating the request as being from John Smith, accesses (e.g., from electronic storage of the electronic medical records storage system 710) electronic medical records associated with John Smith, and sends the accessed electronic medical records to the electronic device 740.  See P0067, authentication token used for transmitting electronic medical records using electronic device.);
creating smart contracts that (See smart contract in P0285 with rules for sharing the electronic medical records.), without third party involvement, digitally facilitate, verify and enforce the control of data owners over contents of PCHR Records (Taught in P0134, P0197, as the contractual agreement to present anonymous and limited portions of information between the healthcare provider and the Patient Safety Organization.) and the performance of data consumers in updating, transmitting and reselling contents of PCHR Records (See P0139, where monetary compensation, quid-pro-quo, statistical incentives and benefits of sharing electronic medical records of patients construe performance data updated, transmitted and resold using block chain system (P0347-P0348). Also see P0226, probability threshold achieved specific to sharing electronic medical record data among shareholders.) and in compliance with applicable government regulations and professional practice standards (See P0135, where a regulatory agency and emergency services agency in P0175 serve as applicable government regulations and professional practice standards. Also, see exemplary Medicare fraud detection in P0273.);
embedding PCHR WC Tokens (When requesting for electronic medical records based on the accessed authentication token, see P0060, where an embedded hash code unknow to intruder, only known to user serves as embedding data.) and biometric sensors into an App on a PCHR Smart Watch worn by or implanted in a data owner (See [P0070] The biometric mechanism may allow electronic medical records to be decrypted at the user's electronic device 130 based on the biometric information of the user (e.g., a finger print).) so that, under emergency conditions established by data owners or administrators in PCHR Consumer Apps (See [P0172] The biometric input may confirm that the patient 910 is nearby the emergency services provider 920 attempting to access the electronic medical records and also is a type of input that the patient 910 may provide when the patient is unconscious or otherwise incapacitated when being treated by the emergency services provider 920.), the PCHR Smart Watch App transmits alerts to data consumers, grants access to contents of PCHR Records and collects information resulting from encounters between data owners and data consumers (In detecting inconsistencies or redundancies in the aggregated electronic medical records an alert is generated as mentioned in P0153, P0004. See P0316, where capturing the history of all shared transactions construe collecting information resulting from encounters between data owners and data consumers.);
Although Raduchel discloses block chain technology as mentioned above with identifiers in the PCHR data repository so that data linkage requires the consent of the data owner conveyed via PCHR WC Tokens (See exemplary patient as owner submit medical data by consent during a clinical study in P0097.), Raduchel does not explicitly teach storing the electronic health record without personal identifiers in a public anonymized blockchain ledger, enabling data owners via PCHR Consumer Apps and PCHR WC Tokens to authorize data consumers to access, update, and analyze data entities in the blockchain ledger without ceding ownership of such data and without suffering damages from disclosure of personally identified data to banks, employers, insurers and others. Bulleit further teaches:
storing selected data entities without personal identifiers in a public anonymized blockchain ledger (See collection of resources in electronic healthcare records (EHRs) and blockchain ledger in P0008, and determining healthcare blockchain admitted in [P0071] There may be a variety of mechanisms for adding a distributed ledger node to the healthcare blockchain. It should be noted that the blockchain systems 180 may be of a permissioned variety (e.g., it may comprise only pre-sanctioned peer nodes) or non-permissioned variety.); and 
enabling data owners via PCHR Consumer Apps and PCHR WC Tokens to authorize data consumers to access, update, and analyze data entities in the blockchain ledger without ceding ownership of such data (With managing access permissions with certified self-sovereign identities and ledger techniques, see user app and the access token in P0011, P0201-P0204, Fig. 15 generated by smart contracts, as incorporated in the healthcare blockchain, and representing permissions granted for the particular HIR being requested, using client system 104 (Fig. 2, P0089) operating in conjunction with a standard root certificate authority found in mobile web browsers. See exemplary smart contract in P0009, that disallows a request to write encounter data, when permission was previously provided to merely read the encounter data.) and without suffering damages from disclosure of personally identified data to banks, employers, insurers and others (See P0248, examples of securing financial information such as bank statements, W2 forms and insurance companies having greater level of trust (P0048) with insurance information (P0080).).
Therefore, it would have been obvious to one of ordinary skill in the art of blockchain healthcare management before the effective filing date of the claimed invention to modify the method of Raduchel to include storing the electronic health record without personal identifiers in a public anonymized blockchain ledger and enabling data owners via PCHR Consumer Apps and PCHR WC Tokens to authorize data consumers to access, update, and analyze data entities in the blockchain ledger without ceding ownership of such data and without suffering damages from disclosure of personally identified data to banks, employers, insurers and others as taught by Bulleit in order to further protect patient’s personal records from identity theft during a blockchain transaction.  
Regarding claim 2, Raduchel discloses further comprising generating unique wireless communication tags (PCHR WC Tags) via a PCHR consumer apps on mobile devices and computers registered with the PCHR system of a patient and patient proxies (See P0053, P0086, where scannable bar codes, QR codes or textual information serve as unique wireless communication tags with scanning mechanism (P0086) for transferring records to a treating doctor. Also see [P0163] The designated person may have been pre-registered by the participant as one authorized party on a list of pre-approved parties.).
Regarding claim 3, Raduchel discloses further comprising displaying the PCHR WC tags on mobile devices of patients or patient proxies such that scanning of the PCHR WC tags, consistent with preferences established by the patient or the patient proxies in the PCHR consumer apps (See P0053, P0086, where scannable bar codes, QR codes or textual information serve as unique wireless communication tags with scanning mechanism (P0086) for transferring records to a treating doctor. Also see [P0163] The designated person may have been pre-registered by the participant as one authorized party on a list of pre-approved parties.), initiates transmitting alerts to third parties and grants access to contents of the PCHR records to the third parties (See exemplary alerts in P0253, where alerts can be linked with a record of relevant electronic medical records being shared on admission.).
Regarding claim 5, Raduchel discloses further comprising integrating the PCHR WC tags and biometric sensors into the PCHR consumer app for smart watches including a sensor so that the sensor’s detection of physiological data indicating high patient risk, consistent with preferences established by the patient or the patient proxies in PCHR consumer app, initiates transmitting of alerts to third parties and grants access to contents of the PCHR records to the third parties (Besides scanning mechanism via bar codes, QR codes or textual information serve as unique wireless communication tags with scanning mechanism (P0086) for transferring records during an emergency (Fig. 9, Fig. 10), see wearable fitness trackers in P0278.).
Regarding claim 6, Raduchel discloses further comprising operating the PCHR WC tags so that, consistent with preferences established by the patient or the patient proxies in PCHR consumer apps, in response to a person other than authorized users utilizing mobile devices or web- connected computers to scan the PCHR WC tags, notifications are automatically sent to the patient, the patient proxies, and the authorized users (Taught in [P0045-P0046], where patient user’s online profile is configured to release medical records/information and the aggregated medical record information may be available on the display of the user's mobile device for a limited period of time, in situations where the healthcare professionals may only need to view the information temporarily, for example, for confirmation purposes only. See P0053, P0086, where scannable bar codes, QR codes or textual information serve as unique wireless communication tags with scanning mechanism (P0086) for transferring records during an emergency (Fig. 9, Fig. 10).).
Regarding claim 7, Raduchel discloses further comprising attaching a PCHR transaction hashtag to a transaction between or among a PCHR WC tag, a PCHR record, and authorized or unauthorized users (See P0060, where the hash code embedded in each segment of shared electronic medical records construe attaching a hashtag during interactions.).
Regarding claim 8, Bulleit teaches further comprising storing the PCHR transaction hashtag without any personal identifiers in a public anonymized blockchain PCHR Ledger (Managing access permissions with certified self-sovereign identities and ledger techniques, see user app and the access token in P0011, P0201-P0204, Fig. 15 generated by smart contracts, as incorporated in the healthcare blockchain, and representing permissions granted for the particular HIR being requested, using client system 104 (Fig. 2, P0089). See anonymized medical records (P0021) and incorporated hash (P0020, P0090).).
Therefore, it would have been obvious to one of ordinary skill in the art of blockchain healthcare management before the effective filing date of the claimed invention to modify the method of Raduchel to storing the PCHR transaction hashtag without any personal identifiers in a public anonymized blockchain PCHR Ledger as taught by Bulleit in order to further protect patient’s personal records from identity theft during a blockchain transaction.  
Regarding claim 9, Bulleit teaches further comprising storing the PCHR transaction hashtag without any personal identifiers in a public anonymized blockchain PCHR Ledger with links to related to the PCHR WC tags, data elements, and users in a PCHR repository (See [P0154] The instructions, therefore, may allow the tagging of EHRs, such as with any variety of identifiers, such as CSI and/or MRMs. In some cases, the processor(s) 900 may further be configured to receive personal identification information from the value-added certificate authorization system(s) 160 and make a determination of whether the personal identification information is valid based at least in part on personal information associated with one or more EHRs 140. Also, see P0020-P0021 and P0089-P0090.).
Therefore, it would have been obvious to one of ordinary skill in the art of blockchain healthcare management before the effective filing date of the claimed invention to modify the method of Raduchel to storing the PCHR transaction hashtag without any personal identifiers in a public anonymized blockchain PCHR Ledger with links to related to the PCHR WC tags, data elements, and users in a PCHR repository as taught by Bulleit in order to further protect patient’s personal records from identity theft during a blockchain transaction.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Raduchel (U.S. 2019/0208354 A1) in view of Bulleit (U.S. 2020/0226285 A1) further in view of Dellarciprete (U.S. 2015/0223057 A1).
Regarding claim 4, Dellarciprete teaches further comprising embedding the PCHR WC tags in devices worn and carried by patients or implanting the PCHR WC tags under patient skin (See Fig. 1, Fig. 2A, P0037, marker 400 implanted under patient’s skin, where the MR data is configured to scan [P0035-P0036] to obtain protected health information (e.g., emergency response health information, patient identification information, and patient medical information) from a marker 400 (e.g., medical ID marker).) so that, consistent with preferences established by the patient or the patient proxies in the PCHR consumer apps, scanning of devices initiates transmitting of alerts to third parties and grants access to contents of the PCHR records to the third parties (See outgoing data messages in P0040 during emergencies (P0005) including emergency responders accessing patient medical records.).
Therefore, it would have been obvious to one of ordinary skill in the art of protected health information before the effective filing date of the claimed invention to modify the method of Raduchel and Bulleit to embedding the PCHR WC tags in devices worn and carried by patients or implanting the PCHR WC tags under patient skin, alerting and granting access of PCHR record content to a third parties as taught by Dellarciprete in order to easily access medical records for a patient who is incapacitated during an emergency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        07/27/2022
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686